The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 C.F.R.  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on December 22, 2021 has been entered.

Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive.
The applicant argues that “Gerig does not describe performing image segmentation to generate a binary representation of the one or more fluorescent markers within the fluorescent image and, based on the binary representation, using triangulation to estimate a three dimensional position of the one or more fluorescent markers” (see page 18, second full paragraph; emphasis in the original).  Regardless of whether or not this is taught by the Gerig reference, this is not what the independent claims recite.  Therefore, this argument is moot.
Claim 1 recites circuitry configured to “perform image segmentation of the fluorescent images based on pixel intensity values of the fluorescent images and relative to a threshold, said image segmentation generating binary representations of the one or more fluorescent markers within the fluorescent images”.  Upon this step being performed, there are now two distinct data sets: (1) the fluorescent images, and (2) binary representations.  In the arguments above, the applicant is arguing that triangulation is based on the binary representations.  However, claim 1 recites “… estimated by triangulation based on the fluorescent images having the binary representations of the one or more fluorescent markers therein”.  The amendments to all create the recitations of “the fluorescent images having the binary representations of the one or more fluorescent markers therein.”  (1) It is inherent that the fluorescent images have binary representations of the one or more fluorescent markers therein, since the binary representations are generated from the fluorescent images.  (2) There is no step that teaches something like “overlaying” the binary representation over the fluorescent images to create superimposed images, which seems possible that this is what the applicant is intending to recite.  (3)  It is unclear by the current wording of the claim whether the recitations of “the fluorescent images having the binary representations of the one or more fluorescent markers therein” is requiring the use of the fluorescent images or the use of the binary representations.  Currently, the claim recites the use of the fluorescent images.
Additionally, the examiner respectfully disagrees that “Gerig does not describe performing a triangulation method based on the binary image” (see arguments, page 18, third full paragraph).  Below is the entirety of the paragraph in Gerig that discusses the creation and use of the binary image:
The target extraction and measurement method used by the VCM system has been described in detail in the above-described El-Hakim references. The method is comprised of several hierarchical steps. In accordance with the method, camera images are received and a step of segmentation processing reduces an image into a binary image using an automatic thresholding routine. Then, in the next step, target candidates are isolated by performing connectivity analysis to separate images into blobs. Blob parameters such as area, perimeter, and radius are used to identify targets whose positions are to be determined. Next, subpixel target positions are determined using centroids or by using edge fitting techniques; in accordance with the VCM system, this step uses the original gray-scale image rather than the binary image and a correction, due to circle projections into the image, is applied to the centroid. In the next step, targets from different camera images are matched using constraints to aid in the matching process. Finally, after targets from different camera images have been matched, their 3-D positions are determined using camera calibration parameters and triangulation methods.

Prior to the underlined sentence above, which states “Next, subpixel target positions are determined using centroids or by using edge fitting techniques; in accordance with the VCM system, this step uses the original gray-scale image rather than the binary image and a correction, due to circle projections into the image, is applied to the centroid”, Gerig discusses the creation of the binary image and the use of is “based on the fluorescent images” and is also based on the binary images.  The triangulation is based on the matched targets, which are found by generating the binary images and forming blobs.  This cannot be removed from the method that ends in triangulation.
For at least the reasons above, the amendments to the claims do not overcome the previous rejections, and add more indefinite issues to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14, 17, 19-30, 34, 36-39 and 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19 and 34 are rejected because the claim amendments are unclear and indefinite.  The amendments to the claims all create the recitations of “the fluorescent images having the binary representations of the one or more fluorescent markers therein.”  This is indefinite for the following reasons:
(1) It is inherent that the fluorescent images have the binary representations of the one or more fluorescent markers therein, since the binary representations are generated from the fluorescent images.

(3)  It is unclear by the current wording of the claim whether the recitations of “the fluorescent images having the binary representations of the one or more fluorescent markers therein” is requiring the fluorescent images or the binary representations.  
In the rejections that follow, it is described how the determination of a location of the markers and triangulation of their 3D positions is based on both the binary image of Gerig (for determining target candidates and then via forming blobs determining the targets) and the original images in Gerig (for determining sub-pixel centroids of the blob-determined targets).  As such, Gerig reads on the language even in light of this clarity issue, because the reference relies on both the binary and the fluorescent images.
Any claim without an explicitly described rejection immediately above is rejected based on its dependence to an explicitly rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 9-12, 17, 19-27, 30, 39, 41 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scott et al. (US Patent Pub. No. 2009/0270678) in view of Zhao et al. (US Patent Pub. No. 2010/0166323), in view of Frangioni (US Patent Pub. No. 2005/0182321) in view of Kleen et al. (US Patent Pub. No. 2005/0203420), and further in view of Gerig et al. (US Patent No. 5,446,548).
Scott discloses augmented stereoscopic visualization for a surgical robot using time duplexing (see Title).  “An endoscope with a stereoscopic optical channel is positioned by a robotic surgical system.  A capture unit captures two images, one of the two images including a fluorescence image and the other being wholly a visible light image.  An augmented stereoscopic display system outputs an augmented stereoscopic image of at least a portion of the tissue comprising an artificial fluorescence image (paraphrased version of the Abstract).”
Scott teaches that two light sources may be used – “the invention include illumination of tissue using both a broad spectrum white light source for visible images and another light source for the alternate images in illuminate tissue process 201. For example, narrow band light to excite tissue-specific fluorophores may be used as the light source for the alternate images (see paragraph 99).”  Paragraph 112 describes that two camera units, each employing CCDs may be utilized – “In one aspect, hardware 320 includes at least two camera units 331, 332 (FIG. 3B). One camera unit 332 includes two 3-chip charge-coupled device (CCD) high definition cameras and another camera 331 unit includes a one-chip CCD camera.”  Also see paragraphs 127 and 128 for additional discussion of CCDs and image capture devices.  Finally, the system of Scott provides creates an “imaging combination [that] may be a continuous overlay of the stereoscopic visible and alternate images (see paragraph 89).”  In order for this to occur, “Intelligent image processing system 130, also when appropriate, performs spatial image registration of the fluorescence image(s) and the visible images. The spatial image registration permits proper overlay of the fluorescence image in augmented stereoscopic display system 140 (see paragraph 95)."  Therefore, Scott discloses the application of image processing to the visual and fluorescent images as claimed.  Furthermore, paragraphs 148-149 teaches processing of the fluorescence images in order to highlight the areas of fluorescence (e.g., artificially making them bright green) or placing a visible border around the fluorescing areas.  As stated by Scott, the “combination of stereoscopic visible and alternate images provides benefits including, but not limited to, allowing a surgeon in real-time to identify positive tumor margins for diseased tissue excision and to identify nerves so as to avoid cutting those nerves (see paragraph 88).”
see paragraph 148), and as such, the system is taught (see paragraph 45) as placing a border around the fluorescing area in a fluorescent image.  In order for this to occur, the system must determine the extent of the area that is fluorescing, which is a consequence of the fluorescent dye (i.e., the fluorescent marker) having been administered to the tissue.  When images are acquired over time and the system continually determines the boundary of the fluorescing area in order to place a border, the system is tracking the fluorescent area in the image.  However, while this teaches tracking an organ based on a fluorescent marker, Scott does not teach estimating the 2D position of the fluorescent marker.
Zhao teaches robust sparse image matching for robotic surgery (see Title).  In paragraph 59, Zhao states that “the selective robust sparse image matching described herein can be applied to many applications… such as … for tissue tracking in real time. … For example tumor tissue can be tagged with fluorescent markers… and location of the tumor can be determined in 3-D in response to fluorescence of the markers.”
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize sparse image matching to track tumor tissue that is tagged with a fluorescent marker, including determination of the ”location of the tumor … in 3-D in response to the fluorescence of the markers”, as taught by Zhao, within the system and methods of Scott because Zhao explicitly states that this may be used within the system and methods taught by Scott (see paragraph 59 - “as described in U.S. patent application … Ser. No. 12/165,189”; it is noted that Ser. No. 12/165,189 is the Scott reference).
Since Scott teaches that “areas of fluorescence can be extracted from the images” (see paragraph 353), which reads on perform image segmentation of the fluorescent images; and as described on page 9 of the previous Office Action (dated August 23, 2017), Scott reads on tracking tissue in real-time.  However, Scott as combined with Zhao does not teach: 
(a) using intensity values for the extraction/segmentation, 
(b) projecting the three dimensional position of the fluorescent markers onto the visual images (which is interpreted to mean that the fluorescence image in its entirety is not being superimposed, but only the areas where the markers are located), or 
(c) spraying or painting the fluorescent material for deployment.

Specifically with respect to (c) above, it is noted that in paragraph 83, Scott teaches that "Fluorescence may result from the use of e.g., injectable dyes… Fluorescence may result from, e.g., excitation by laser or other energy source."  While Scott does not explicitly state that the system includes a fluorescent dye injector, it would have been obvious to one of ordinary skill in the art that, based on the description in paragraph 83, injectable dyes used to tag tumors and/or nerves would incorporate an injector or some similar dye application structure.  Frangioni teaches the following in paragraph 15:
The fluorescent substance may label at least one of an antibody, an antibody fragment, or a low-molecular-weight ligand that accumulates at a lesion, the system being used to visualize the lesion. The fluorescent substance may be soluble in blood, the system being used to visualize a blood system. The display may render the second image of the circulatory system superimposed on the first image of the subject. The fluorescent substance may be a fluorescent dye injected into the subject by an intravenous injection. The fluorescent substance may be sprayed onto the subject.

As illustrated by the two underlined sentences in the quote above, Frangioni teaches that fluorescent substances may be deployed in a patient via intravenous injection (which is also the method taught explicitly by Scott), but also by spraying the fluorescent material.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to spray fluorescent material onto the area for which surgical intervention will be performed, as taught by Frangioni, and to utilize this method in the system and methods of Scott as combined with Zhao because the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (KSR, 550 U.S. at 416, 82 USPQ2d at 1395).
(a) and (b), Kleen teaches a method for merging medical images (see Title).  Kleen states that "To enable the fluorescence-optically relevant areas to be shown, an embodiment of the invention is available in which one or more fluorescently marked, relevant areas of the area under examination can be identified in the 3D fluorescence image data record in terms of their spatial position, and only these areas are displayed, accurately positioned, in the further three-dimensional image. Thus the bright, fluorescence-optically marked areas are extracted from the entire data record, and only this extracted, partial information is displayed in the merged image. This means that it is possible to merge only the extracted partial data with the further 3D data record” (see paragraph 10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to extract the fluorescent markers based on their brightness/intensity and to merge “only this extracted, partial information”, as taught by Kleen, and to utilize this in the system and methods taught by Scott combined with Zhao and Frangioni, in order to " To avoid the image display being impaired in the merged image because of the presence, in the fluorescence three-dimensional image, of black areas in which--as described--no response light is emitted” (see paragraph 10 of Kleen).
While it is believed that Kleen teaches the creation/use of a mask, which is the creation of a binary representation of the fluorescent areas, based on a thresholding (see paragraph 32 of Kleen), the teaching of a binary representation is not explicitly stated in these terms, nor is there a discussion of the use of triangulation.
Gerig teaches a system and method which “include a Vision-based Coordinate Measurement (VCM) system which is used to measure the positions of the targets… the VCM system combines principles of stereo vision, photogrammetry and knowledge-based techniques to provide precise coordinate and dimension measurements of objects” (see column 4, lines 22-24 and 51-54).  It is noted that although certain embodiments of Gerig teach attachable markers, Gerig explicitly teaches that “one can utilize targets comprised of a fluorescent material which are then irradiated with a source which causes the generation of fluorescent radiation” (see column 8, lines 4-7).  The method performed by the VCM system includes steps such as: “camera images are received and a step of segmentation processing reduces an image into a binary image see column 5, lines 1-18 for full text).  This teaches that the triangulation is based on targets localized by blob formation from the generated binary image and then sub-pixel centroids analyzed via the original images, which teaches that it is based on both the binary image and the fluorescent images.  This reads on the claim limitations of “estimated by triangulation based on the fluorescent images having the binary representations of the one or more fluorescent markers therein”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform the method steps of taught by Gerig in the system and methods taught by the combination of Scott with Zhao, Frangioni and Kleen, because while Kleen teaches to isolate the fluorescence regions and the use of masking based on thresholding, and the acquisition of position data to be placed in tables (described throughout Kleen), Kleen broadly states that “the positional data is automatically extracted from the existing image data. This may take place, for example, as part of the area extraction process” (see paragraph 20).  However, Kleen fails to provide clear-cut steps that are used to acquire the position data and Gerig makes up for this lack of description by teaching steps that can be used for fluorescent marked target area localization, based on stereo vision principles that utilizes binary images via thresholding and triangulation.
Finally, it is noted that the combination teaches that a binary representation of fluorescent target areas are extracted from a fluorescent image (via the methods of Gerig) would then be the only areas of the fluorescent image that would be superimposed (via the methods of Kleen).  As such, the binary representation would obviously be the initial steps which result in the tracking, as described by Scott and Zhao above.

see paragraph 53).
Regarding claims 6, 9-10, and 24-25, it is noted that the last sentence of the Abstract of Scott teaches “An augmented stereoscopic display system outputs an augmented stereoscopic image.”
Regarding claims 11-12 and 26-27, it is re-iterated that Scott teaches that “imaging combination may be a continuous overlay of the stereoscopic visible and alternate images (see paragraph 89).” Furthermore, paragraph 147 teaches "This processing produces an artificial fluorescence image. For example, the fluorescing regions in the fluorescence image may be artificially colored (pseudo-colored) using known methods. When the artificial fluorescence image is blended with the visible video image, the surgeon then sees the fluorescing tissue (e.g., artificially made bright green) in a high contrast to the surrounding tissue in the visible image.”  Furthermore regarding "overlaying target points" as stated in claim 12, it is noted that drawing visible borders as described in paragraphs 147-149 of Scott is obviously the display of multiple target points in the displayed image(s).
Regarding claim 17, paragraph 100 of Scott states that infrared may be used as an excitation wavelength.
Regarding claim 20, it is noted that the system of Scott will track any organ that contains fluorescent dye, since the system continuously processes and enhances the fluorescent images by highlighting the fluorescent areas in bright green and/or drawing borders.  Therefore, when this is provided continuously to a user, the bright green highlights and/or borders are tracking information.
or unit 16 of Zhao), which controls are sent to the robot 110 of Scott (or unit 22 of Zhao), through which some processing circuitry then conveys the appropriate commands to the robotic arms 113 in order to position the robotic arms for surgical purposes (including for positioning) – “The console 16 further includes one or more control devices 36 (masters), which in turn cause the patient side cart 22 to manipulate one or more tools (slaves)” (see paragraph 53 of Zhao).
With regard to claim 39, the Examiner notes that a fluorescent dye that is injected into an organ (as taught by both Scott and the instant application) will move with a moving organ in the same fashion whether the Scott methods are used or if the methods of the instant application are used.  Fluorescence images taken of either such organ, wherein the fluorescence is used to delineate a boundary (as taught explicitly by Scott) will obviously present a fluorescing area that moves with the organ.  As such, when Scott teaches that “highly visible border is placed around the fluorescence area,” it is clear that this moving fluorescing area will create a moving highly visible border that moves when the organ moves.
Regarding claim 41, Scott states that the “combination of stereoscopic visible and alternate images provides benefits including, but not limited to, allowing a surgeon in real-time to identify positive tumor margins for diseased tissue excision and to identify nerves so as to avoid cutting those nerves (see paragraph 88).”  Furthermore, paragraph 83 states that “Fluorescence images can provide vital in vivo patient information that is critical for surgery, such as pathology information (e.g., fluorescing tumors) or anatomic information (e.g., fluorescing tagged nerves).”  Therefore, Scott teaches to use fluorescence to identify nerves to avoid cutting those nerves.  Scott also teaches “a highly visible border is placed around the fluorescence area using known methods.”  Therefore, Scott teaches the placement of visible borders (i.e., virtual boundaries) around fluorescing areas, which includes the nerves so that the surgeon can avoid cutting those nerves because they are critical structures.
Regarding claim 43, it is noted that Scott teaches that “if different fluorophores with different excitation wavelengths are to be viewed during the same procedure (e.g., fluorophores associated with a tumor and fluorophores associated with nearby nerves, such as in prostate surgery)… two or more excitation light sources can be coupled into the one or more endoscope illumination channels” (see paragraph 183).  With regard to the recitation of “a fluorophore of a first one of the or more fluorescent markers in a center of an organ and… a fluorophore of a second one of the one or more fluorescent markers at a boundary of the organ, said boundary separating the organ from adjacent biological matter”, it is noted that Section 2114 of the MPEP states (with emphasis in the original), “’Apparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)” and Section 2113 of the MPEP states, “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.”  As such, the recitations of the locations of the fluorophores are the intended use of the system and do not differentiate the claimed system over the prior art.  Assuming arguendo that the Applicant disagrees with this, the example explicitly given by Scott and found in the quote above within this same paragraph teaches fluorophores associated with a tumor (i.e., “a fluorophore of a first one of the or more fluorescent markers in a center of an organ”, as claimed) and fluorophores associated with nearby nerves (i.e., “a fluorophore of a second one of the one or more fluorescent markers at a boundary of the organ, said boundary separating the organ from adjacent biological matter”, as claimed).

Claims 2-4, 7, 14, 20-22second rejection and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scott in view of Zhao, Kleen and Gerig as applied to claim 1 above, and further in view of Zhao et al. (US Patent Pub. No. 2009/0088634) – herein referred to as Zhao’634.
Scott in combination with Zhao, Kleen and Gerig is previously described with regard to claim 1.  In addition to this previous description, it is noted that the system disclosed by Scott includes a surgical robot that holds and positions the endoscope (see first sentence of Abstract).  However, Scott fails to teach a circuitry that controls the surgical robot.
Zhao’634 teaches a tool tracking system and method for image guided surgery (see Title).  The system of Zhao’634 is configured to “receive images of video frames from at least one camera and to perform image matching of a robotic instrument to determine video pose information of the robotic instrument within the images (see Abstract).”  In paragraph 50, Zhao’634 mentions an open-loop fashion use of the system in which a user controls the system, and also mentions " If the robotic instrument is to be automatically controlled with the tool tracking system, such as in visual servoing systems used to control the pose of a robot's end-effector using visual information extracted from images, the tool tracking system may be considered to be operating in a closed visual-feedback loop.”  It is further noted that paragraph 54 describes various options in which fully automated surgeries may be performed - “For a target such as a tumor that may be occluded, other real-time imaging modalities, such as ultra-sound or pre-scanned images, may be used with real-time tool tracking to move a robotic instrument to the tumor and remove it" – and additional variations in which certain aspects of the system are automated while certain aspects remain manually controlled – “One illustrative application of tool tracking is to automatically control the motion of the endoscopic camera so that a surgeon automatically views regions of interest in a surgical site, thus freeing the surgeon from the camera control task. For example, robotic instruments are tracked so that the endoscopic camera is centered in the field of view of the surgical site.”
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the automated tool positioning methods and servoing control system taught by Zhao’634 within the system and methods Scott as combined with Zhao and Kleen in order to “free the surgeon from the camera control task” while performing delicate invasive procedures.  It is also noted that Zhao’634 and Scott are owned by a common assignee.
.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scott in view of Zhao, Kleen and Gerig as applied to claim 1 above, and further in view of Lazarev et al. (US Patent No. 5,986,271) – herein referred to as Lazarev.
Scott in combination with Zhao, Kleen and Gerig is previously described with regard to claim 1.  While Scott teaches the use of filters in order to acquire a fluorescence image and a normal light image, Scott utilizes beam splitters along with band pass, high pass, low pass and/or rotating filters (see paragraph 173 and 344, as well as Figure 15) – not a dynamic tunable filter.
Lazarev teaches a fluorescence imaging system (see Title) that provides an illuminated image of an object that has been subjected to a fluorescent dye, as well as a fluorescence image of the object (see Abstract).  Along with teaching the use of rotating filter wheels, Lazarev provides an alternative method in which “a tunable filter assembly 150 having a lens relay system 152 and tunable filter 154 is connected to the proximal end 56 of endoscope 50. The light transmitted through tunable filter 154 is received by a LLL image pickup 156 of a LLL camera head 158. Tunable filter 154 is controlled by a filter driver 159 to divide each image frame into the required full color and fluorescence image acquisition periods. During the full color acquisition period, tunable filter 154 is controlled to pass white light (including red, green and blue (RGB) components images to provide the full color image.  During the fluorescence image acquisition period, tunable filter 154 is controlled to pass images at λ1 and λ2 within the blue portion of spectrum (see column 11, lines 6-22).”
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a tunable filter for separating the color and fluorescence images as an alternative to an optical beam-splitting approach, as explicitly taught by .

Claims 13, 28 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scott in view of Zhao, Kleen and Gerig as applied to claims 1, 19 and 41 above, and further in view of Quaid, III (US Patent Pub. No. 2004/0024311) – herein referred to as Quaid.
Scott in combination with Zhao, Kleen and Gerig is previously described with regard to claims 1, 19 and 41.  Scott teaches that the “combination of stereoscopic visible and alternate images provides benefits including, but not limited to, allowing a surgeon in real-time to identify positive tumor margins for diseased tissue excision and to identify nerves so as to avoid cutting those nerves (see paragraph 88).”  In other words, Scott provides a teaching that may be used to outline an area of tissue to be removed or operated on, as well as being used to identify tissue to avoid during surgery, and Kleen adds that only those fluorescing areas of the fluorescent image would be superimposed.    However, Scott fails to teach detecting when boundaries have been crossed and providing an alarm/feedback.
Quaid teaches a system and method for haptic sculpting of physical objects (see Title).  In one example, "haptic object 22 defines a working area or volume for constraining movement of surgical tool 112. On the other hand, as shown in FIG. 3B, haptic object 24 defines a working area or volume for constraining movement of surgical tool 112 so that it is prevented from coming close to critical regions, such as nerves 25, organs 27, etc. (see paragraph 59)."  Paragraph 59 continues by stating that "these requirements will not fully constrain the pose of the arm and the user can move the arm within this range of acceptable approaches based on any secondary criteria a user finds appropriate. In some cases, the arm may achieve an equilibrium state where multiple attractive or repulsive haptic cues act in opposite directions. The user might mistake this configuration to be an acceptable pose, even though the target region might not be 113. The user could then correct this situation by pushing the haptic device away from this pose.”  Furthermore, Quaid teaches “The image dataset(s), coupled with definitions of features to be avoided, can be used to create haptic ‘cues’ that indicate to the surgeon that a violation of sensitive anatomy is taking place. A general function of these types of cues is to apply forces and/or torques that tend to repulse the haptic device from poses where an instrument attached to the device would, for example, impact the defined critical features (see paragraph 48).”  This positively teaches that forces can be applied when sensitive anatomical area are being violated, which obviously place “constraints on motion” and would also “alarm” a user that they are crossing into an area to be avoided.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the alerting system taught by Quaid within the system and methods of Scott so that the user is aware that he/she is approaching a critical area that is to be avoided, thereby increasing the safety protocols of the system and ensuring a safe procedure for the patient.

Claims 34 and 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scott in view of Zhao, Kleen, Gerig and Zhao’634 as described with regard to claims 2-4, 7, 14, 20-22 and 29 above, and further in view of Quaid.
Scott in combination with Zhao, Kleen, Gerig and Zhao’634 is previously described with regard to claims 2-4, 7, 14, 20-22 and 29.  However, Scott fails to teach detecting when boundaries have been crossed and providing an alarm/feedback.
Quaid teaches a system and method for haptic sculpting of physical objects (see Title).  In one example, "haptic object 22 defines a working area or volume for constraining movement of surgical tool 112. On the other hand, as shown in FIG. 3B, haptic object 24 defines a working area or volume for constraining movement of surgical tool 112 so that it is prevented from coming close to critical regions, such as nerves 25, organs 27, etc. (see paragraph 59)."  Paragraph 59 continues by stating that "these requirements will not fully constrain the pose of the arm and the user can move the arm 113. The user could then correct this situation by pushing the haptic device away from this pose.”  Furthermore, Quaid teaches “The image dataset(s), coupled with definitions of features to be avoided, can be used to create haptic ‘cues’ that indicate to the surgeon that a violation of sensitive anatomy is taking place. A general function of these types of cues is to apply forces and/or torques that tend to repulse the haptic device from poses where an instrument attached to the device would, for example, impact the defined critical features (see paragraph 48).”  This positively teaches that forces can be applied when sensitive anatomical area are being violated, which obviously teaches “controlling a motin of the surgical tool relative to the position” and would also “alarm” a user that they are crossing into an area to be avoided.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the alerting system taught by Quaid within the system and methods of Scott (as combined with both Zhao references) so that the user is aware that he/she is approaching a critical area that is to be avoided, thereby increasing the safety protocols of the system and ensuring a safe procedure for the patient.
Regarding claim 38, it is noted that Scott teaches that “if different fluorophores with different excitation wavelengths are to be viewed during the same procedure (e.g., fluorophores associated with a tumor and fluorophores associated with nearby nerves, such as in prostate surgery), the excitation lasers for the different fluorophores can be easily exchanged in the combination light source (see paragraph 183)” and this paragraph continues by providing two examples of how this exchange can be accomplished.  It is further noted that the tumor is described in Scott as a tissue that would be surgically operated on, while the nerves are described as a tissue that is to be see paragraph 15).  Therefore, this positively teaches the limitations of claim 38.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/           Primary Examiner, Art Unit 3799